Citation Nr: 0426464	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  04-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

The matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


REMAND

The veteran submitted a claim for disability compensation 
benefits in April 2003.  He sought entitlement to service 
connection for bilateral hearing loss and tinnitus.

The veteran was afforded a VA examination in July 2003.  The 
veteran's chief complaint was hearing loss.  He related that 
he served in the United States Army and was trained in 
demolition; he worked setting up minefields in patterns for 
minefield training.  The position lasted approximately eight 
weeks.  The veteran denied a history of vertigo, or ear 
pathology.  He also denied having a history of tinnitus 
(noises in his ears).

The results of the veteran's audiometric testing revealed a 
bilateral sensorineural hearing loss that satisfied the 
criteria for impaired hearing.  38 C.F.R. § 3.385 (2003).  
The VA examiner opined that at least a portion of the 
veteran's hearing loss was attributable to his military 
service.

The veteran was granted service connection for bilateral 
hearing loss in July 2003.  He was denied service connection 
for tinnitus.  The rating decision noted that the veteran 
said in July 2003 that he did not have tinnitus.

The veteran's notice of disagreement was received in August 
2003.  He stated that he had not understood what the examiner 
was asking about tinnitus when he was examined in July.  

The RO requested that the examiner provide an addendum to the 
July 2003 report.  The examiner reviewed the record in 
November 2003 and stated that the veteran's tinnitus was not 
likely related to his service-connected noise exposure.  No 
further explanation was provided.  

The Board notes that VA has conceded that the veteran was 
exposed to acoustic trauma as evidenced by the grant of 
service connection in July 2003 based on the opinion from the 
VA examiner.  Given such a concession of exposure to acoustic 
trauma, the Board finds that the VA opinion is lacking.  The 
examiner did not provide any basis for the conclusion that 
the veteran's tinnitus was not related to "service[-
]connected noise exposure."  The Board further notes that 
such a statement implies that the veteran does indeed 
currently experience tinnitus.  Additionally, the opinion 
does not address the question of whether the onset of 
tinnitus might be associated with the veteran's service-
connected sensorineural hearing loss.  Consequently, further 
evidentiary development is required.

In addition, the RO wrote to the veteran in April 2003 and 
advised him of VA's duty to provide notice and assistance 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The letter instructed the veteran on the 
information required from him, but did not fully explain what 
was required to substantiate a claim of service connection 
for tinnitus, especially one made in conjunction with 
sensorineural hearing loss.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 to provide 
adequate notice).  The veteran must be afforded proper notice 
under the VCAA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2003).  The veteran should be 
told of what is required to substantiate 
a claim of service connection for 
tinnitus, especially when such a claim is 
pursued in a context where service 
connection has already been granted for 
sensorineural hearing loss.  In other 
words, the veteran should be told that 
medical evidence is required to show a 
link between tinnitus and military 
service or between tinnitus and already 
service-connected sensorineural hearing 
loss.  Among other things, the veteran 
should be told to submit all pertinent 
evidence in his possession.

2.  The RO should request that an 
audiologist review the claims file and 
provide an opinion as to the medical 
probabilities that tinnitus is the result 
of in-service acoustic trauma.  The 
examiner should also provide an opinion 
as to the medical probabilities that the 
veteran experiences tinnitus that is 
caused or otherwise associated with his 
already service-connected sensorineural 
hearing loss.  A detailed explanation for 
the opinions should be provided, 
including recitation to medical 
treatises, if necessary.  If formulating 
such opinions is not possible without 
further examination of the veteran, 
another examination should be scheduled.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

